ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                  Noble v. Earle M. Jorgensen Co., 2013 IL App (5th) 120248




Appellate Court            BRENDA NOBLE, Plaintiff-Appellee, v. EARLE M. JORGENSEN
Caption                    COMPANY, d/b/a EMJ Metals and The EMJ Company, and MARK
                           McCOLLUM, Defendants-Appellants.



District & No.             Fifth District
                           Docket No. 5-12-0248


Filed                      May 22, 2013


Held                       In an action for the back injury plaintiff suffered in an automobile
(Note: This syllabus       accident, the trial court did not abuse its discretion in granting plaintiff’s
constitutes no part of     motion in limine barring evidence regarding plaintiff’s prior injuries to
the opinion of the court   her lower back and a subsequent fracture of her lower back, since plaintiff
but has been prepared      testified that she had not previously suffered any pain in the area of her
by the Reporter of         back that was injured in the automobile accident.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of St. Clair County, No. 07-L-250; the
Review                     Hon. Robert P. LeChien, Judge, presiding.



Judgment                   Affirmed.
Counsel on                  Ronald A. Roth, of Roth Law Offices, of Granite City, for appellants.
Appeal
                            Mark S. Schuver and William J. Niehoff, both of Mathis, Marifian &
                            Richter, Ltd., of Belleville, for appellee.


Panel                       JUSTICE WELCH delivered the judgment of the court, with opinion.
                            Justices Stewart and Cates concurred in the judgment and opinion.




                                               OPINION

¶1           This is a negligence action brought in the circuit court of St. Clair County by the plaintiff,
        Brenda Noble, against the defendants, Earle M. Jorgensen Company, d/b/a EMJ Metals and
        The EMJ Company (EMJ), and Mark McCollum, for injuries she sustained as a result of an
        automobile accident. On appeal, the defendants argue that the trial court erred in granting the
        plaintiff’s motion in limine barring them from mentioning the plaintiff’s prior low back
        injuries and treatment and a subsequent fracture in her low back following an unknown
        injury. For the reasons that follow, we affirm the decision of the circuit court.
¶2           On May 15, 2007, the plaintiff filed a complaint against the defendants for personal
        injuries that she sustained in a motor vehicle accident that occurred on June 3, 2005. The
        plaintiff alleged to have suffered the following injuries as a result of the accident: coccydynia
        (pain in the coccyx/tailbone); injuries to the sacroiliac joint, or SI joint (joint between the
        sacrum, which is a bone located above the coccyx, and the ilium, a bone in the pelvis);
        injuries to the piriformis muscle (muscle in the gluteal region that connects the tailbone to
        the greater trochanter of the femur); and injuries to the sacrococcygeal disc (located between
        the sacrum and coccyx).
¶3           Before trial, the plaintiff filed a motion in limine seeking to prevent the defendants from
        mentioning any injuries and medical treatment to portions of the plaintiff’s body unrelated
        to the coccyx, sacroiliac joint, and piriformis muscle. Specifically, the plaintiff requested that
        the defendants be prevented from introducing the following evidence: medical records
        indicating that the plaintiff sought treatment from Dr. Robert Meinders, a chiropractor, in
        1999 through 2003 for spinal-related conditions primarily involving the cervical, thoracic,
        and lumbar regions of her body; medical records indicating that the plaintiff had been
        diagnosed with low back pain in 2001 by Dr. Rachel Feinberg, also a chiropractor; medical
        records and deposition testimony from Dr. Adele Roth, the plaintiff’s primary care physician,
        that she sought treatment for mid to low back pain in March 2005 after suffering a fall; and
        medical records indicating that a CT scan performed in May 2007 revealed that the plaintiff
        had suffered an old ununited anterior fracture of the superior end plate of L3 (located in the
        lower back). The plaintiff moved to bar admission of this evidence on the basis that the

                                                   -2-
     defendants had failed to present any medical or other competent evidence, as required
     pursuant to Voykin v. Estate of DeBoer, 192 Ill. 2d 49 (2000), establishing a causal
     connection between the plaintiff’s prior and subsequent medical conditions and the injuries
     that she complained of suffering as a result of the motor vehicle accident.
¶4        Thereafter, the defendants filed a response to the plaintiff’s motion in limine, arguing that
     the plaintiff’s complaint of low back pain could not be solely attributed to the automobile
     accident. In support of this argument, the defendants point to the following: (1) the plaintiff
     had sought treatment for chronic low back pain from 1999 until at least a few months before
     the motor vehicle accident; (2) the plaintiff’s medical records indicated that she had
     complained of mid to low back pain, which felt like a “burning back pain,” after suffering
     a fall in March 2005 and deposition testimony from Dr. Pereira, a pain management
     specialist who treated the plaintiff following the motor vehicle accident, that pressure on a
     nerve in the low back or arthritis in the low back could cause a burning pain that could
     radiate down the leg; (3) a March 2005 X-ray report that indicated the plaintiff had a history
     of low back pain and pelvic pain and Dr. Pereira’s deposition testimony that the pelvic area
     was in the same region as the sacrum and coccyx; and (4) medical records and deposition
     testimony indicating that the plaintiff had suffered a fracture to her lower back after the
     accident, which was revealed in a CT scan performed in May 2007.
¶5        The trial court granted the plaintiff’s motion, but cautioned that the plaintiff could open
     the door to the testimony by discussing the general condition of her back as opposed to the
     more specific condition related to her lower back. In granting the motion, the court stated as
     follows:
          “I do believe that this is the kind of case where the order limiting this type of testimony,
          the preexisting evidence, is appropriate because I think the doctors make it clear that it’s
          not something for the lay person to sort out and that it is incorrect to–medically to
          conclude that the preexisting is the cause of or has anything to do with the claimed
          limited injury.”
     The unedited versions of the depositions of Dr. Pereira and Dr. Roth were admitted as offers
     of proof.
¶6        The following evidence concerning the plaintiff’s injuries was adduced at the five-day
     jury trial. We will set forth only those facts pertinent to our disposition of the specific issues
     on appeal.
¶7        The plaintiff was driving a Chevrolet minivan north on Route 159 in Belleville, Illinois,
     on June 3, 2005, when she observed a tractor-trailer stopped at a stop sign on Route 15 at the
     intersection of Route 15 and Route 159. Defendant Mark McCollum was driving the tractor-
     trailer for his employer, EMJ. As the plaintiff approached the intersection, she noticed that
     the tractor-trailer had started rolling forward. She was approximately two to three car lengths
     from the tractor-trailer when she noticed it moving forward. In an attempt to avoid an
     accident, the plaintiff “jammed” on her brake with her right foot, swerved, and honked the
     horn. The tractor-trailer continued to accelerate, and the front end of the tractor-trailer
     collided with the passenger side of the plaintiff’s vehicle.
¶8        Following the accident, the plaintiff began feeling pain in her “buttocks area by [her]

                                                -3-
       waist” that continued to get worse. The plaintiff’s husband picked her up from the accident
       scene and took her to the emergency room at Memorial Hospital in Belleville. A pain
       diagram indicating that the plaintiff experienced pain in her entire gluteal area, her lower
       back, the tailbone area, and along the spine to the shoulder blades was part of the emergency
       room records. Following a physical examination, the plaintiff was prescribed an anti-
       inflammatory and a muscle relaxant.
¶9          On June 6, 2005 (the Monday following the accident), the plaintiff sought treatment from
       Dr. Adele Roth. Dr. Roth had been the plaintiff’s primary care physician since 1998. The
       plaintiff reported that she was experiencing pain in her left hip, pain in her back, pain in her
       left leg, pain in her sacroiliac joint, and pain with walking and sitting. During the physical
       examination, Dr. Roth noticed that the plaintiff’s thoracic and lumbar (lower back) areas
       were abnormal and that she had pain down her left leg and tingling in the lower thoracic and
       upper lumbar area of the spine (mid to lower back). Dr. Roth diagnosed the plaintiff with
       lumbar spine strain, left leg paraesthesia, and thoracic strain. Dr. Roth prescribed a muscle
       relaxer and an anti-inflammatory and ordered an MRI of the thoracic and lumbar spine.
¶ 10        The radiologist report from the MRI indicated that the plaintiff complained of low back
       pain that radiated down to the left buttock and to the knee. The MRI findings revealed
       multiple degenerative disc changes and an exaggeration of the normal lumbar lordosis. The
       MRI did not visualize the coccyx area or the sacroiliac joint area. Dr. Roth prescribed
       physical therapy and referred the plaintiff to a physiatrist.
¶ 11        The plaintiff attended physical therapy at Metro-East Rehabilitation and Sports Clinic.
       During her initial visit on June 29, 2005, the plaintiff reported pain with sitting, pain
       radiating down into her legs, and a burning pain in her left buttock. During a course of
       treatment of medication and physical therapy, the plaintiff experienced some relief from the
       pain in her lower back muscles, but the pain in the gluteal region remained.
¶ 12        The plaintiff sought treatment on July 1, 2005, from Dr. Anwar Khan, a physiatrist, as
       a result of Dr. Roth’s referral. The plaintiff reported that she continued to have low back pain
       and discomfort across her lower and middle back. She also reported that she experienced
       pain in the left buttock region and had some radiation of the pain over the posterior aspect
       of the thigh occasionally. The plaintiff further reported increased pain and discomfort with
       coughing, sneezing, standing, sitting, and driving. During the physical examination, Dr. Khan
       observed slight soreness around the sciatic notch, soreness in the bilateral sacroiliac joint,
       and tightness and tenderness in the left piriformis muscle. Dr. Khan explained that these
       areas were in the vicinity of where the coccyx, the sciatic nerve, the SI joint, and the
       piriformis muscle come together and would generally be considered the gluteal region of the
       body. Dr. Khan’s diagnosis was left sacroiliac strain with anterior torsion, meaning that the
       pelvis had shifted forward and twisted. During subsequent visits, Dr. Khan used
       manipulation techniques to attempt to mobilize the left sacroiliac joint, performed an
       injection to the left sacroiliac joint, and ordered an X-ray of the sacrum and the coccyx area.
       Dr. Khan prescribed continued physical therapy focusing on the tailbone area.
¶ 13        The radiologist report from the X-ray of the sacrum and coccyx revealed a probable
       disruption of the sacrococcygeal disk synchondrosis (breakdown or disruption of the


                                                 -4-
       ligament holding the connection between the sacrum and coccyx) with dorsal coccygeal
       segment displacement (coccyx was moved backward).
¶ 14       Dr. Roth, who had seen the plaintiff on a regular, ongoing basis following the accident,
       had referred the plaintiff to Dr. Suada Spirtovic, a pain specialist at the Pain Management
       Center at Memorial Hospital, because the plaintiff had reported that the manipulation of the
       tailbone area resulted in an aggravation of her pain. The plaintiff’s initial visit with Dr.
       Spirtovic was September 26, 2005. During the physical examination, Dr. Spirtovic observed
       that the plaintiff had tenderness in the left sacroiliac joint, tenderness in the sacrococcygeal
       area, and tenderness in the piriformis muscles, which was worse on the left side. Dr.
       Spirtovic diagnosed the plaintiff with displacement of the sacrococcygeal disk (disk that
       connects the sacrum and coccyx) with left sacroiliac joint dysfunction and piriformis muscle
       syndrome. Dr. Spirtovic continued the anti-inflammatory prescription and continued a series
       of injections. Throughout the course of treatment, Dr. Spirtovic performed caudal epidural
       steroid injections (entry point right at the tailbone), a left sacroiliac joint steroid injection,
       a piriformis muscle steroid injection (injection into the piriformis muscle itself), four trigger
       point injections (placed directly into the soft tissue in the areas of the plaintiff’s reports of
       pain), and a sacrococcygeal ligament steroid injection. Dr. Spirtovic also prescribed physical
       therapy with sacral and coccygeal maneuvering. The plaintiff testified that the treatment only
       provided temporary relief to the pain and she was required to return on a regular basis for
       ongoing injections and physical therapy.
¶ 15       On March 30, 2007, the plaintiff sought treatment from Dr. Eugene Pereira, a pain
       management specialist that also worked at the Pain Management Center. Throughout his
       entire treatment of the plaintiff’s injuries, Dr. Pereira focused on treating her tailbone and the
       sacroiliac joint. Dr. Pereira diagnosed the plaintiff with coccydynia, injury to the sacroiliac
       joint, and injury to the piriformis muscle. Dr. Pereira explained that the three structures were
       related and injury to one of the structures could affect the other two structures. He further
       explained that trauma to one of the structures could result in problems with the other two
       structures. Throughout the course of treatment, Dr. Pereira administered a series of
       injections, prescribed continued physical therapy with sacral and coccygeal maneuvering, and
       ordered internal manipulation of the coccyx.
¶ 16       Dr. Pereira opined that the plaintiff’s pain and symptoms in the coccyx and sacroiliac
       joint were, within a reasonable degree of medical certainty, causally related to the June 2005
       motor vehicle accident. He opined that the plaintiff suffered from the following injuries as
       a result of the accident: soft tissue and joint injuries of the sacrococcygeal junction, injury
       to the sacroiliac joint, and injury to the musculature attached to the various structures in that
       region. Dr. Pereira opined that, within a reasonable degree of medical certainty, the
       disruption and displacement in the coccygeal region was the direct result of the June 2005
       motor vehicle accident. He noted that based on his review of the medical records, the
       plaintiff began experiencing signs and symptoms consistent with a diagnosis of coccydynia
       within a “very short time” following the motor vehicle accident. However, Dr. Pereira
       admitted that the primary cause of coccydynia was a blunt force trauma to the coccyx, such
       as a fall, and that the motor vehicle accident did not involve a blunt force trauma to the
       coccyx. However, he explained that the motor vehicle accident could have caused dislocation

                                                  -5-
       or torsion of the sacroiliac joint and an injury to the piriformis muscle and then consequential
       coccydynia could have developed as a result of those injuries.
¶ 17        The plaintiff testified that she had never experienced any pain or symptoms in the coccyx,
       the piriformis muscle, and the sacroiliac joint areas before the June 2005 motor vehicle
       accident. She further testified that she had continuously experienced pain in those areas since
       the accident. Dr. Roth opined that, within a reasonable degree of medical certainty, the
       plaintiff’s pain and symptoms in the gluteal region were the direct result of the June 2005
       motor vehicle accident. Dr. Roth testified that the plaintiff had not reported to her any pain
       and symptoms in the gluteal region, which included the coccyx, sacroiliac joint, and
       piriformis muscle, before the motor vehicle accident. Instead, the first reports of pain in those
       areas occurred following the June 2005 accident, and the plaintiff had consistently reported
       pain in those regions during the course of her treatment.
¶ 18        Peter Anderson, an orthopedic surgeon, performed a physical examination of the plaintiff
       and reviewed her medical records at the defendants’ request. Dr. Anderson reached the
       conclusion that the plaintiff did not suffer coccydynia as a result of the motor vehicle
       accident because she had not complained of anything that could be interpreted as coccydynia
       until almost 10 weeks following the accident. Therefore, Dr. Anderson believed that the
       plaintiff had developed coccydynia subsequent to the accident. Dr. Anderson explained that
       he had searched the plaintiff’s medical records for any specific complaints concerning the
       coccyx. He further explained that the plaintiff’s complaints of pain in the buttocks, piriformis
       muscle, and sacroiliac were not diagnostic of coccydynia. Dr. Anderson noted that
       coccydynia generally resulted from blunt force trauma to the coccyx and that it was
       improbable that a motor vehicle accident could be the cause of the condition. Dr. Anderson
       clarified that he did not disagree with the diagnosis of coccydynia; he just believed that the
       plaintiff’s coccydynia was subsequently developed. Dr. Anderson’s opinions were limited
       to the coccydynia issue.
¶ 19        After the evidence was presented, the trial court granted the plaintiff’s motion for a
       directed verdict as to the defendants’ negligence. Therefore, the only issues for the jury to
       consider were whether the defendants’ negligence proximately caused the plaintiff’s injuries,
       and if so, the amount of damages that would compensate the plaintiff for her injuries.
       Thereafter, the jury returned a verdict for the plaintiff and against the defendants, awarding
       her $576,000 in damages. On March 26, 2012, the defendants filed a motion requesting the
       trial court vacate the judgment and grant a new trial on the basis that the trial court erred by
       granting the plaintiff’s motion in limine barring them from mentioning the plaintiff’s prior
       low back injuries and treatment and the subsequent fracture. On May 16, 2012, the trial court
       denied the defendants’ motion. The defendants appeal.
¶ 20        On appeal, the defendants argue that the trial court erred by preventing them from
       presenting evidence regarding the plaintiff’s prior low back pain and treatment and her
       subsequent fracture in the low back on the basis that the defendants had failed to present
       expert evidence establishing a causal connection between the injuries to the low back and the
       injuries to her coccyx, sacroiliac joint, and piriformis muscle. The defendants argue that the
       excluded testimony from the depositions of Dr. Anderson and Dr. Pereira established the
       causal connection between the injuries and, therefore, they were not required to present

                                                 -6-
       further expert testimony on the issue.
¶ 21        A trial court’s denial of a motion in limine is reviewed under an abuse-of-discretion
       standard. Ford v. Grizzle, 398 Ill. App. 3d 639, 646 (2010). In Voykin, 192 Ill. 2d at 59, the
       Illinois Supreme Court concluded that when a defendant seeks to introduce evidence of a
       plaintiff’s prior injuries or medical conditions at trial, the defendant must first introduce
       expert evidence demonstrating why the prior injury or medical condition is relevant to
       causation, damages, or some other issue of consequence. The defendant must present medical
       or other competent evidence to establish a causal connection between the evidence offered
       and the complained-of injuries. Ford, 398 Ill. App. 3d at 646.
¶ 22        Here, the plaintiff claimed that she had suffered injuries to the following areas of her
       body as a result of the motor vehicle accident: coccyx, piriformis muscle, and sacroiliac joint.
       The defendants sought to introduce evidence that she was treated for pain in her low back
       and pelvic area from 1999 until shortly before the motor vehicle accident and that she had
       suffered a subsequent fracture in her low back (the L3 vertebra). The defendants sought to
       present the following evidence indicating that the plaintiff had suffered these injuries to her
       low back: medical records indicating that the plaintiff sought treatment from Dr. Robert
       Meinders, a chiropractor, in 1999 through 2003 for spinal-related conditions primarily
       involving the cervical, thoracic, and lumbar regions of her body; medical records indicating
       that the plaintiff had been diagnosed with low back pain in 2001 by Dr. Rachel Feinberg, also
       a chiropractor; medical records and deposition testimony from Dr. Adele Roth, the plaintiff’s
       primary care physician, that she sought treatment for mid to low back pain in March 2005
       after suffering a fall; and medical records indicating that a CT scan performed on May 9,
       2007, revealed that the plaintiff had suffered an old ununited anterior fracture of the superior
       end plate of L3 (located in the lower back).
¶ 23        The defendants argue that the excluded deposition testimony of Dr. Anderson and Dr.
       Pereira revealed the extent of the plaintiff’s low back injuries and the treatment that she had
       received for those injuries and established a causal connection between the plaintiff’s low
       back injuries and the injuries to her coccyx, sacroiliac joint, and piriformis muscle.
       Therefore, the defendants argue that sufficient expert testimony was presented to causally
       connect the injuries.
¶ 24        The defendants note that Dr. Anderson testified that the plaintiff’s back pain preexisted
       the motor vehicle accident and was aggravated by the accident. The defendants further note
       that Dr. Pereira testified that the plaintiff had a history of low back pain and pelvic pain and
       that the pelvic area was in the same region as the sacrum and coccyx. Additionally, the
       plaintiff’s medical records revealed that she had complained of mid to low back pain, which
       felt like a “burning back pain,” after suffering a fall in March 2005 and that Dr. Pereira had
       testified that pressure on a nerve in the low back or arthritis in the low back could cause a
       burning pain that could radiate down the leg. The plaintiff had also suffered a fracture to her
       low back after the motor vehicle accident.
¶ 25        With regard to Dr. Anderson’s testimony, we find that his testimony regarding the
       plaintiff’s low back pain preexisting the date of the accident did not establish a causal
       connection between the injuries to the coccyx, piriformis muscle, and sacroiliac joint and the


                                                 -7-
       plaintiff’s complaints of low back pain and her subsequent fracture. We again note that the
       plaintiff had only alleged injuries to her coccyx, piriformis muscle, and sacroiliac joint
       during the trial and never claimed that she had injured or aggravated her previous low back
       pain as a result of the accident. Further, we note that Dr. Anderson’s testimony and his
       written report revealed that he had believed that the plaintiff’s coccygeal pain was unrelated
       to the motor vehicle accident and that it was subsequently developed because his review of
       her medical records indicated that the pain did not manifest until almost 10 weeks after the
       accident. With regard to Dr. Pereira’s testimony, we note that Dr. Pereira testified that the
       plaintiff’s medical records prior to the motor vehicle accident contained no reference to
       injuries to the gluteal region as a result of her fall in March 2005. Dr. Roth, the plaintiff’s
       family physician, testified that there was no correlation between the plaintiff’s complaints
       of low back pain following her fall in March 2005 and her complaints of pain to the coccyx,
       sacroiliac joint, and piriformis muscle following the motor vehicle accident. Further, Dr.
       Pereira testified that there was no correlation between the finding that the plaintiff had
       suffered a fracture after the motor vehicle accident and her complaints of pain to the coccyx,
       sacroiliac joint, and piriformis muscle. Dr. Pereira noted that the fracture to the low back was
       8 to 10 inches from the area treated as a result of the motor vehicle accident and opined that
       the findings localized the pain to the lower back and not in the tailbone and gluteal region.
       Therefore, we do not believe that sufficient expert testimony was presented to establish a
       causal connection between the plaintiff’s injuries to her low back and her subsequent fracture
       and the injuries to her coccyx, sacroiliac joint, and piriformis muscle.
¶ 26        The defendants further argue that they were not required to present expert testimony
       establishing a causal connection because the plaintiff’s injuries were such that a layperson
       could readily appraise the connection without expert assistance.
¶ 27        Expert testimony is not required in instances in which the trial court has determined that
       a layperson can readily appraise the relationship between the injuries without expert
       assistance. Voykin, 192 Ill. 2d at 59. In Felber v. London, 346 Ill. App. 3d 188, 193 (2004),
       the Second District concluded that the trial court did not abuse its discretion in allowing the
       defendant to introduce evidence of the plaintiff’s preexisting injuries, i.e., neck pain, because
       the evidence in the case was such that the jurors could readily appraise the relationship
       between the preexisting injuries to the neck and the neck pain following the accident without
       additional expert assistance and that the plaintiff and her treating physician had presented
       specific testimony regarding the extent of the preexisting injuries and symptoms, the
       treatments that she had received, and the relationship between preexisting conditions and the
       symptoms she had experienced following the accident.
¶ 28        In the present case, we do not believe that the plaintiff’s injuries were such that a
       layperson could readily appraise the relationship between injuries located in the low back and
       injuries to the coccyx, piriformis muscle, and sacroiliac joint. We note that during the course
       of a five-day trial, detailed expert medical testimony and anatomical drawings were presented
       in an effort to educate the jurors as to the location of the specific areas of the injuries and the
       nature and description of the various diagnoses involved. Consequently, we do not believe
       that the exception set forth in Voykin applies in this case.
¶ 29        Last, the defendants argue that the plaintiff opened the door, during her testimony, to the

                                                  -8-
       excluded testimony regarding her previous low back pain and subsequent fracture.
       Specifically, the defendants point to the plaintiff’s testimony, during cross-examination,
       where she testified that she had developed low back pain shortly after the motor vehicle
       accident. She explained that the pain started “in the buttocks area and worked its way
       upward.” When asked whether she used the term “lower back” to describe her pain in the
       emergency room, she admitted that she had and that her low back included her buttocks.
       Therefore, the defendants argue that the plaintiff opened the door to the excluded testimony
       because she had testified that she considered her gluteal area part of her lower back. The
       defendants rely on Janky v. Perry, 343 Ill. App. 3d 230 (2003), in support of their position.
¶ 30       In Janky, 343 Ill. App. 3d at 234, the Third District concluded that the rule established
       in Voykin did not apply because the plaintiff’s attorney initially introduced the subject of the
       plaintiff’s preexisting condition, i.e., a shoulder injury, during direct examination. The
       plaintiff’s attorney had also presented testimony from the plaintiff’s treating physician stating
       that the plaintiff had sought medical attention for her prior shoulder injury and that the
       present shoulder condition predated the car accident. Id. at 235. Therefore, the court
       concluded that the trial court did not abuse its discretion by allowing the defendant’s attorney
       to question the plaintiff concerning previously seeking medical attention for her shoulder
       injury because her attorney opened the door on the subject of the preexisting injury and
       subsequently introduced testimony from the treating physician concerning the injury. Id.
¶ 31       As a consequence of the plaintiff’s testimony in the present case, the defendants wanted
       an opportunity to show that the plaintiff’s pain in her coccyx, sacroiliac joint, and piriformis
       muscle preexisted the motor vehicle accident. However, the plaintiff had testified that she
       had never experienced pain or symptoms in the coccyx area, the sacroiliac joint, or the
       piriformis muscle. Her primary care physician since 1998 confirmed that the plaintiff had
       never experienced pain and symptoms in these areas. The plaintiff’s medical records
       consistently recorded reports of pain in the gluteal area following the motor vehicle accident.
       Dr. Roth and Dr. Pereira both opined that the plaintiff’s injuries to her coccyx, sacroiliac
       joint, and piriformis muscle were the result of the motor vehicle accident. Dr. Anderson, the
       defendants’ expert, testified that he believed that the plaintiff developed coccydynia after the
       motor vehicle accident. Therefore, we do not believe that the plaintiff’s comment regarding
       her buttocks being a part of her low back opened the door for the defendants to present
       medical records and testimony concerning previous complaints of low back pain being an
       indication that the plaintiff had suffered from pain in her coccyx, sacroiliac joint, and
       piriformis muscle before the motor vehicle accident. Therefore, we find that the trial court
       did not abuse its discretion by granting the plaintiff’s motion in limine. For the foregoing
       reasons, the judgment of the circuit court of St. Clair County is hereby affirmed.

¶ 32       Affirmed.




                                                 -9-